Citation Nr: 1601736	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as secondary to a heart disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served in the Kentucky Army National Guard, which included a period of active duty for training (ACDUTRA) from September 1982 to April 1983.  The RO has granted service connection for chronic fibroadenosis of the breast based on this period of service, and as such, it constitutes a period of active service for VA compensation purposes.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the above claim, as well as other service connection claims, for further development in January 2015.  While the case was on remand, the RO granted service connection for chronic fibroadenosis of the breast in a July 2015 rating decision.  In a September 2015 decision, the Board denied the claims for service connection for an abnormal heartbeat, a heart murmur, hypertension, and a lumbar spine disorder and remanded the thyroid claim for further development.  The case has since been returned to the Board for appellate review.  Based on the foregoing, the issue in appellate status is as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In December 2015, the Veteran filed a formal claim for service connection for arrhythmia.  The Board denied service connection for an abnormal heartbeat in the September 2015 decision; however, the December 2015 submission has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a clarifying VA medical opinion.  Specifically, the January 2013 VA examiner determined that thyroid function was currently normal (euthyroid) based on laboratory testing, and as such, a medical opinion would not be provided.  However, the examiner did not address the diagnoses in the VA treatment records that were otherwise present during the appeal period.

The Veteran was later provided an additional VA examination in June 2015.  The VA examiner determined that it was most likely that the Veteran developed hyperthyroidism prior to military service.  In so finding, the examiner indicated that Graves' disease is an autoimmune disease in which thyroid-stimulating antibodies cause an increase in thyroid function, which is the most common cause of hyperthyroidism.  Although the VA examiner addressed questions related to the Veteran's current thyroid disorder, there are conflicting opinions in the examination report, inasmuch as the examiner noted that the assessment of arrhythmia on the April 1983 service discharge examination was more likely attributable to palpations with Graves' disease rather than a cardiac condition (heart section), but then noted that there was no evidence found of evaluation or treatment for hyperthyroidism during service (thyroid section).

In a November 2015 clarifying opinion, the January 2013 VA examiner determined that there was no clear and unmistakable evidence that the Veteran entered service with a thyroid disorder.  In so finding, the examiner noted that there was no thyroid condition noted on the separation examination, as there was a finding of a normal endocrine system.  The examiner referenced various post-service treatment records and noted that the Veteran was diagnosed with a thyroid disorder in approximately 2009.

Although the November 2015 clarifying opinion was responsive to the Board's prior remand instructions, some other medical questions remain, as detailed in the directives below.  In addition, although it appears that the examiner determined that the Veteran did not have a preexisting thyroid disorder, the opinion is internally inconsistent because the examiner also indicated that there was no evidence that the thyroid disorder was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the November 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current thyroid disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's April 1983 separation examination (other service treatment records are unavailable), post-service medical records, and statements, as well as the March 2010, January 2013, and June 2015 VA examination reports and November 2015 VA medical opinion.

The Veteran has contended that her thyroid disorder is related to her heart problems.  However, service connection is not currently in effect for any heart disorder. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all thyroid disorders that have been present during the pendency of the appeal.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current thyroid disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

In so doing, the examiner should explain the medical significance, if any, of the notation in the November 2015 VA opinion that the Veteran was diagnosed with a thyroid disorder in approximately 2009.  The examiner should also explain the medical significance, if any, of the finding of sinus arrhythmia at the time of the April 1983 separation examination in relation to the current thyroid disorder, given the conflicting findings in the June 2015 VA examination report between the heart section and thyroid section regarding its relationship to Graves' disease.  See also, e.g., April 1996 VA treatment record (Veteran refused to have blood drawn for thyroid function test following complaints of tiredness); August 2010 Southwestern Medical Center private treatment record (Veteran reported one-year history of palpitations and chest discomfort).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the November 2015 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

